United States Court of Appeals
                     For the First Circuit

No. 10-1865

          REDONDO WASTE SYSTEMS, INC.; BIG BLUE CORP.,

                     Plaintiffs, Appellants,

        HAYDEE REDONDO MAYMÍ; ANGEL LUIS PÉREZ RODRÍGUEZ,

                           Plaintiffs,

                               v.

   CARLOS LÓPEZ-FREYTES, Former Executive Director of the Puerto
  Rico Environmental Quality Board and President of its Governing
    Board in his official and personal capacity; ANGEL BERRIOS-
 SILVESTRE, Associate Member of the Governing Board of the Puerto
   Rico Environmental Quality Board in his official and personal
  capacity; EUGENE P. SCOTT-AMY, Vice-President of the Governing
 Board of the Puerto Rico Environmental Quality Board; JULIO IVÁN
  RODRÍGUEZ-COLÓN, Manager of the Land Program of the Puerto Rico
Environmental Quality Board and Alternate Member of its Governing
           Board, in his official and personal capacity,

                     Defendants, Appellees,

      JAVIER J. RUA, Executive Director of the Puerto Rico
Environmental Quality Board and President of its Governing Board,

                           Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
              Boudin and Thompson, Circuit Judges.
     Fernando Luis Gallardo, Sr., with whom Woods & Woods LLP was
on brief, for appellants.
     Ivonne Cruz Serrano, with whom Maymí, Rivera & Rotger, P.S.C.
was on brief, for appellees.



                        October 18, 2011
           THOMPSON,     Circuit      Judge.      Plaintiffs     Redondo    Waste

Systems, Inc., and Big Blue Corp. (collectively "Redondo") appeal

the district court's dismissal of their complaint alleging various

malfeasance by the Puerto Rico Environmental Quality Board ("EQB").

Because Redondo's complaint states no plausible claim against any

identifiable defendant, we affirm.

           Redondo is a Puerto Rico-based business engaged in the

treatment and disposal of regulated biomedical waste (sometimes

abbreviated    RBW).     On   November      17,   2008,    Redondo    filed   the

complaint at issue against the members of EQB's Governing Board,

specifically    Javier   Rua,    Carlos     López-Freytes,       Angel   Berrios-

Silvestre, Eugene Scott-Amy, and Julio Rodríguez-Colón.                  Whatever

its legal weaknesses, the complaint tells a somewhat coherent story

that we will now sum up.1

           Until 2002, Redondo's main method of waste disposal was

incineration;    that    year,   it   invested     in    more    environmentally

friendly   shredding     equipment.         A   year    later,    Redondo   began

experiencing problems with its shredder.            It therefore requested —

and received — defendant Julio Rodríguez-Colón's approval to use

autoclaves (which treat waste using high-temperature water vapor)

rather than the shredder.        This arrangement apparently worked for

a few years, but in August 2006 EQB's inspector (and non-defendant)


     1
       Redondo's brief to us includes allegations that do not
appear in its complaint; we limit our discussion to material that
does appear in the complaint.

                                      -3-
María de los Angeles Ortiz recommended that EQB issue an order

shutting down Redondo's operations.     On the same date, Ortiz

threatened to fine the operator of the Yauco landfill if it

received waste from Redondo. In November 2006, EQB ordered Redondo

to stop collecting waste and to select an alternative facility for

destroying the waste it had already accumulated.

          For the next month, Redondo tried to work with EQB to get

up and running again, but EQB remained mute or unhelpful.   In late

December 2006, Redondo sought a federal-court injunction requiring

EQB to certify a replacement shredder Redondo had purchased.

Redondo's complaint alleges that "the Court required EQB to certify

[Redondo's] shredder," but the district court docket shows that all

Redondo's requests for injunctive relief were denied.       In any

event, Redondo resumed treating and disposing of waste in January

2007.

          In February 2007, Redondo's second shredder broke.

Around the same time, an EQB inspector determined that Redondo had

been sending inadequately treated waste to the Yauco landfill.2

Again the landfill stopped receiving waste from Redondo.    Redondo

sought a waiver from EQB (a request that EQB never acted on) and a

bankruptcy-court injunction ordering the Yauco landfill operator to

resume receiving treated waste from Redondo (which the court


     2
      The complaint says the inspection occurred in 2006, but we
may safely infer from context that 2007 is actually the correct
year.

                               -4-
denied).    In March 2007, EQB inspected Redondo's facility and

determined that its shredder was in working order. EQB accordingly

certified the shredder but ordered Redondo not to receive any more

waste until it had dealt with the four million pounds that had

accumulated while its equipment was broken or decertified.     EQB

rejected several of Redondo's proposed plans for dealing with this

accumulated waste, finally appointing a company called Western

Medical to do the job.3

           Redondo's complaint alleges that EQB treated Redondo's

competitor BFI/Stericycle much more favorably than it treated

Redondo.   Before 2003, BFI/Stericycle did not properly destroy any

regulated biomedical waste but only once received a violation

notice from EQB. Nor did EQB ever stop any landfill from receiving

waste from BFI/Stericycle. Apparently because EQB would not act on

its own to make BFI/Stericycle conform to Puerto Rico's waste-

treatment laws, Dr. Haydee Redondo (an owner and corporate officer

of Redondo) filed a complaint with EQB in 2001.    But it does not

appear anything came of this complaint; instead, EQB actually

authorized BFI/Stericycle to dispose of inadequately treated waste

in the Humaco landfill in 2002. Redondo makes no allegations about

any other aspect of EQB's treatment of BFI/Stericycle after 2002,




     3
       At the conclusion of this process, Redondo converted a
pending bankruptcy petition from reorganization to liquidation,
allegedly because of costs it incurred in dealing with EQB.

                                -5-
save for the implication that in 2003 BFI/Stericycle began properly

destroying waste.

            Redondo's complaint asserts four claims unmoored from any

predicate   factual   allegations:   (1)   a    request   for   declaratory

judgment    acknowledging   that   EQB's   administrative       adjudication

process violates due process because of actual or structural bias;

(2) an assertion that EQB retaliated against Redondo because of its

protected speech, in violation of the First Amendment and 42 U.S.C.

§ 1983; (3) an assertion that EQB deprived Redondo of property

without notice or hearing, in violation of the Fourteenth Amendment

and § 1983; and (4) an assertion that EQB arbitrarily treated

Redondo differently from its competitors, in violation of the

Fourteenth Amendment and § 1983.      On May 13, 2009, the defendants

responded to the complaint with a Rule 12(b)(6) motion to dismiss.

On June 25, 2009, Redondo conceded portions of the motion to

dismiss,4 opposed others, and suggested that it would amend its

complaint (but did not actually file a proposed amended complaint).

            On March 31, 2010, the district court granted the motion

to dismiss, relying primarily on the complaint's failure to link

any claim to any particular defendant.         On April 28, 2010, Redondo

filed a motion to alter or amend judgment, finally attaching its


     4
       The complaint originally included individual plaintiffs, who
Redondo conceded should be dismissed from the complaint because
they lacked standing. The complaint also listed all defendants in
their individual and official capacities, and Redondo conceded that
the official-capacity claims were barred by the Eleventh Amendment.

                                   -6-
proposed amended complaint.   The defendants objected, and on June

16, 2010, the court denied the motion.     This appeal followed.   We

have jurisdiction under 28 U.S.C. § 1291.

          We review de novo the district court's order dismissing

Redondo's complaint.5   Rios-Colón v. Toledo-Davila, 641 F.3d 1, 4

(1st Cir. 2011). We must reinstate the complaint if it "has facial

plausibility" — in other words, if Redondo has pled "factual

content that allows [us] to draw the reasonable inference that the

defendant[s] [are] liable for the misconduct alleged." Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009).        For us to draw such an

inference, Redondo's complaint must allege facts linking each

defendant to the grounds on which that particular defendant is

potentially liable.   Id. at 1948.   If the complaint fails to do so,

then we must affirm the dismissal order.     Id.

          The complaint fails the plausibility test spectacularly.

Not only is no defendant specifically linked to any actionable

conduct, but one of the captioned defendants is not even mentioned




     5
       Redondo suggests that we review the district court's
dismissal for abuse of discretion, and carps that the dismissal was
so far outside the bounds of judicial authority that it violates
due process. These positions are nonsensical. See Farm Credit
Bank of Balt. v. Ferrera-Goitia, 316 F.3d 62, 68 (1st Cir. 2003)
(rejecting "extravagant" argument that basic legal defects amount
to patent excess of power violating due process).

                                -7-
in the body of the complaint.   Here is a summary of every mention

of each defendant6:

          Javier Rua appears in the caption as "Executive Director

of [EQB] and President of its Governing Board."       The complaint

never mentions him again.

          Carlos López-Freytes appears in the caption as "Former

Executive Director of [EQB] and President of its Governing Board."

The complaint alleges that he supervised the other defendants in

all their unspecified but allegedly illegal acts.   Apparently when

Redondo purchased a shredder, the financing bank contacted López.

Additionally, Redondo sent López a letter requesting that an EQB

inspector visit its facility to certify its new shredder; López did

not answer the letter.   And finally, after EQB shut down Redondo's

operations in 2006, López publically threatened to fine companies

that sent Redondo regulated biomedical waste anyway.

          Angel Berrios-Silvestre appears in the caption as an

"Associate Member of the Governing Board of [EQB]."    The complaint

mentions him once following the case caption.   This mention reads

in its entirety: "[Berrios] is an Associate Member of the Governing

Board of the EQB and is being sued in his official and personal

capacity. As a member of the Board, he acted under color of law in




     6
      All quotes from the complaint are sic except as indicated by
brackets.

                                -8-
enforcing Puerto Rico and federal environmental laws."         According

to Redondo's complaint, he enforced the laws — that is all.

          Eugene   Scott-Amy    appears   in   the   caption   as    "Vice-

President of the Governing Board of [EQB]."       The complaint alleges

that Scott worked for the law firm that represents BFI/Stericycle

before he worked for EQB.    As a result of this work, he "continues

to have a strong friendship and ties to the partners and associates

of said law firm."       The complaint contains no other mention of

Scott.

          Julio Rodríguez-Colón appears in the caption as "Manager

of the Land Program of [EQB] and Alternate Member of its Governing

Board."   The complaint alleges that Rodríguez was supervised by

defendant López.     Rodríguez, in turn, supervised María de Los

Angeles Ortiz and María Janice Sostre-Rivera.             The complaint

contains some conclusory allegations: he "wrongful[ly] refus[ed] to

issue a written authorization enabling the Plaintiffs to dispose

sterilized and destroyed RBW in EQB authorized landfills"; he

"conspired [with the co-defendants] to deprive the Plaintiffs of

their constitutional rights and grant BFI/Stericycle rights and

privileges and preferential treatment"; and he "actually promoted

[María] Ortiz's unlawful and constitutional revocation of Redondo's

operating permits by ordering the closing of multiple landfills

that had contracted disposing services with the Plaintiff[s]." The

complaint's   specific     allegations    about   Rodríguez    are     less


                                  -9-
inflammatory.     He approved a waiver Redondo requested, allowing

Redondo to use autoclaves when its first shredder broke.              Also,

when   Redondo   purchased   another   shredder,    the   financing   bank

contacted Rodríguez. And, finally, Redondo sent Rodríguez a letter

requesting that an EQB inspector visit its facility to certify its

new shredder; Rodríguez did not answer the letter.

           No set of allegations specific to any defendant comes

anywhere near to stating a valid claim.      Rua disappears after the

caption.   López and Rodríguez's failure to answer a letter is

hardly the stuff of constitutional violations.            Berrios is only

alleged to have enforced Puerto Rico's environmental laws — quite

the opposite of illegal conduct.          Scott has friends who are

lawyers; if this were grounds for suit, the entire legal profession

would be toast.    None of the defendants is alleged to have acted

due to bias, to have retaliated against Redondo because of its

protected conduct, to have deprived Redondo of any liberty or

property    interest    without    affording       adequate    procedural

protections, or even to have acted arbitrarily. Therefore, none of

Redondo's claims is facially valid.

           Recognizing the complaint's lack of specificity as a

weakness on appeal, Redondo argues that every alleged EQB action

necessarily implies action by the EQB's members.           Therefore, the

argument goes, each defendant is responsible for everything the

complaint alleges EQB did.     But unless EQB requires the presence


                                  -10-
and assent of all its members to accomplish anything at all, one

cannot conclude that any particular member was involved in any

particular    EQB   decision.    Cf.,    e.g.,    12   L.P.R.A.    §   8002a(a)

(decisions of the Governing Board require majority vote).              Indeed,

the complaint does not allow us to distinguish between, e.g., Rua

— who Redondo now says is not even a defendant despite being an

alleged member of EQB's governing board — and Berrios — who Redondo

still insists is a proper defendant even though it has never

charged him with any specific misdeed.           The whole point of notice

pleading is to apprise defendants of the claims against them, see

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); the complaint

here does not do so.

            Redondo argued for the first time at oral argument, and

rather     feebly   at   that,    that    dismissal      was      procedurally

inappropriate because discovery had only just closed when the

dismissal order entered.         The idea is that the court deprived

Redondo of the opportunity to amend its complaint in order to

conform with    the   evidence brought     to    light   by    the discovery

process.     This argument is both waived, see United States v.

Giggey, 551 F.3d 27, 36-37 (1st Cir. 2008), and unavailing.

According to the district court's scheduling order, discovery

closed on January 22, 2010.7       The court filed its dismissal order


     7
      The defendants requested that the court extend the discovery
period through May 10, 2010; Redondo opposed the motion. For its
part, Redondo sought an extension only for an expert report on

                                   -11-
on March 31, 2010, and the order entered a week later.                       Even

assuming Redondo only obtained smoking-gun evidence on the very

last day of discovery and therefore could not have produced a

can't-miss amended complaint earlier in the discovery process, it

would still have had more than two months to amend its complaint

before the    dismissal    order   entered.       Redondo      failed   to   take

advantage of this more-than-adequate window and therefore cannot

complain now.

            There is one loose end for us to tie up: Redondo says the

district court should have altered the judgment to allow it to file

a post-dismissal amended complaint.         We can dispatch this argument

quickly. First, Redondo argues to us that the district court erred

in denying a Rule 15 motion to amend the complaint.              But there was

no Rule 15 motion below; what we are reviewing is Redondo's Rule

59(e) motion to alter or amend judgment.                 Whether or not we

liberally construe this as including a Rule 15 motion to amend the

complaint, and whether or not Redondo has properly preserved and

presented    the   issue   on   appeal,    the   court   did   not   abuse    its

discretion in refusing to allow amendment of the complaint post-

judgment.    See ACA Fin. Guar. Corp. v. Advest, Inc., 512 F.3d 46,


damages. The court never acted on either request, dismissing the
complaint instead.
     The docket does contain documents suggesting that the parties
ignored the scheduling order, ignored an order to appear for a
status conference, and continued conducting discovery after the
deadline had passed.     The parties' flouting of court orders,
though, does nothing to help Redondo.

                                    -12-
55-58 (1st Cir. 2008).    Second, the district court's denial of

Redondo's Rule 59(e) motion was utterly appropriate in any event,

because Redondo neither highlighted any newly discovered evidence

sufficient to resurrect its claims nor pointed to any manifest

error of law the district court committed.   It would have had to do

one or the other in order to succeed.   Marie v. Allied Home Mortg.

Corp., 402 F.3d 1, 7 n.2 (1st Cir. 2005) (noting that "[t]he

general rule in this circuit is that the moving party must either

clearly establish a manifest error of law or must present newly

discovered evidence" (internal quotation marks omitted)).   Now, it

irrelevantly argues that the defendants would suffer no prejudice

if we were to reinstate the case post-dismissal.   Needless to say,

this off-point argument fails.

           Redondo's complaint did not meet even minimal pleading

standards; therefore, we affirm the district court's dismissal

order.    The district court correctly denied Redondo's belated

attempt to remedy the complaint's deficiencies; therefore, we

affirm the district court's denial of Redondo's motion to alter or

amend.   Costs to appellees.   So ordered.




                                 -13-